DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 10/262020 and 11/16/2020 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
The abstract filed 7/29/2020 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert US 20120055154 in view of Hastings et al. US 9316148.

Re claim 1, Ebert teaches a control device for an exhaust turbocharger, comprising: an adjusting arm (5, Figs. 1 and 3) movably accommodated in an exhaust gas conducting section (with valve element 7) of the exhaust turbocharger; a valve element (7) accommodated on the adjusting arm (5) for opening or closing a bypass duct of the exhaust turbocharger (of Fig. 1), including a valve surface (at 7 of Fig. 3) arranged below the adjusting arm (5), a first section (at 11) of the valve element arranged above the adjusting arm (5), and a second section (part 7 through 5) of the valve element arranged between the valve surface (7) and the first section (at 11, or the part of 7 inside 11—this won’t be repeated throughout but is considered to be alternative) and extending through an opening of the adjusting arm (5) (see Fig. 3); and a spring element (10), including an inner portion between the first section (11) and the second section (part 7 through 5 in Fig. 3) of the valve element (7), and an outer portion in contact with an upper surface of the adjusting arm (5) (as shown in Fig. 3). 
Ebert fails to teach a spring element with an inner portion held in a groove.
Hastings (Fig. 2) teaches a spring element (80) with an inner portion (82) held in a groove (68).
date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Ebert with a spring element with an inner portion held in a groove as taught by Hastings in order to hold the spring element in place.  This can be considered a simple substitution of one known method/apparatus for holding the spring in a fixed location for another, and clearly from the two references at issue it could be pursued with predictable results (i.e., holding the spring element at a fixed location of the valve element).

Re claim 2, Ebert and Hastings teach claim 1 and Ebert further teaches wherein the first section (11, Fig. 3) and the second section (part 7 through 5) have different diameters (reasonably as depicted).

Re claim 4, Ebert and Hastings teach claim 1 and Ebert further teaches wherein the first section is a spigot (i.e., the part of 7 inside 11 appears to reasonably be a “spigot”).

Re claim 6, Ebert and Hastings teach claim 1 and Ebert further teaches wherein the outer portion is arcuate (as shown in Fig. 4).

Re claim 9, Ebert and Hastings teach claim 1 and Ebert further teaches wherein the spring element is a plate spring (10) (as depicted in Figs. 3-5).

. 

Allowable Subject Matter
Claims 3, 5, 7-8, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 3, the recitation of “wherein the spring element is riveted to the valve element,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 5, the recitation of “wherein the inner portion is clamped between the first section and the second section,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 7, the recitation of “wherein the outer portion has a convex contact surface pushing against the upper surface of the adjusting arm radially inwardly from an outer edge of the spring element,” as within the context of the claimed invention as 
In claim 8, the recitation of “wherein the outer portion has a convex contact surface pushing against the upper surface of the adjusting arm, the convex contact surface being arranged radially inwardly from an outer edge of the spring element and axially below the groove,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 10, the recitation of “wherein the valve element comprises a securing pin arranged in a forked opening of the adjusting arm,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 11, the recitation of “wherein a space is formed between an outer edge of the spring element and the upper surface of the adjusting arm,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120317975 teaches a similar invention with a convex-like contact surface (for claims 7-8), but the contact surface itself is not considered to be convex and it is not clear why someone having ordinary skill in the art would modify this reference to make it convex.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICKEY H FRANCE/Examiner, Art Unit 3746